Citation Nr: 1020965	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-41 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated February 2003 
from the Department of Veterans Affairs Regional Office (RO) 
in St. Petersburg, Florida, denying the claim currently on 
appeal.  This claim was previously remanded by the Board in 
November 2007 for additional evidentiary development.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include PTSD.  
However, further evidentiary development is necessary before 
appellate review may proceed on this matter, as the evidence 
demonstrates that the Veteran has been diagnosed with other 
psychiatric disorders, in addition to PTSD, during the 
pendency of his claim.  

Initially, the Board notes that the record suggests that the 
Veteran has been diagnosed with depression, in addition to 
PTSD.  The first evidence of psychiatric treatment of record 
is an April 2002 residential treatment note.  The 
psychiatrist diagnosed the Veteran with polysubstance 
dependency, PTSD with residual symptomatology, and depressive 
disorder not otherwise specified.  Private treatment records 
from May 2002 and June 2002 also assigned diagnoses of PTSD.  
According to a December 2008 evaluation, the Veteran suffered 
from severe major depressive disorder with psychosis in acute 
exacerbation, PTSD, and polysubstance dependence.  The 
Veteran was also diagnosed with PTSD, depressive disorder not 
otherwise specified, cocaine dependence and alcohol abuse in 
an October 2009 VA examination.  A December 2009 private 
evaluation also diagnosed the Veteran with major depression, 
PTSD, and alcohol and drug abuse, currently in remission.  

The Court has held that even if a Veteran's claim is limited 
to PTSD without more, VA must interpret the Veteran's claim 
to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons, 23 Vet. App. at 5.  
The October 2009 VA examiner opined that an opinion relating 
the Veteran's PTSD to military service could not be provided 
without resorting to mere speculation, since the Veteran 
denied actually witnessing the only verified in-service 
stressor.  However, this VA examiner was not asked to provide 
an opinion regarding any other psychiatric disorder, and as 
such, the record does not contain an opinion as to whether 
the Veteran's depression may be etiologically related to his 
military service.  Furthermore, the lack of a verified in-
service stressor is not a bar to service-connection for 
psychiatric disabilities other than PTSD.  

The Board finds that an addendum to the October 2009 VA 
examination is necessary.  The evidence demonstrates that the 
Veteran has been diagnosed with major depressive disorder, in 
addition to PTSD.  According to the October 2009 VA examiner, 
while some of the symptoms may overlap, depression is 
separate and distinct from PTSD in that it is a mood 
disorder.  However, the opinion provided by the examiner was 
limited to the Veteran's claim of PTSD and the absence of 
more verified in-service stressors.  An addendum is therefore 
necessary to determine whether any other psychiatric 
disorder, such as depression, may be a result of the 
Veteran's active military service.  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The claims file and a copy of this 
remand should be provided to a VA 
psychiatrist so that an addendum to the 
October 2009 VA examination may be 
prepared.  A new VA examination is not 
necessary unless deemed so by the 
examiner.  The examiner should opine as to 
whether the Veteran's depression, or any 
other psychiatric disability in addition 
to PTSD, is at least as likely as not a 
result of his active military service.  A 
complete rationale for any opinion 
expressed must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


